


 

Exhibit 10.71.1

 

AMENDMENT NO. 1 TO PURCHASE AGREEMENT

 

This Amendment No. 1 (the “Amendment”) is entered into as of February 29, 2008,
and amends the Purchase Agreement in respect of Teleradiokompaniya 31st Kanal
LLP dated as of January 25, 2008 (the “Purchase Agreement”), by and among CTC
Media, Inc., a Delaware corporation (the “Purchaser”); “Art Media Capital”
Closed Unit Investment Fund of Risk Investments (the “Seller”), under the
management of Kazkommerts Securities JSC, a joint stock corporation organized
under the laws of the Republic of Kazakhstan; Verny Capital JSC, a joint stock
company organized under the laws of the Republic of Kazakhstan
(the “Guarantor”); “Vernye Investitsyi” Closed Unit Investment Fund of Risk
Investments (the “Holder”) under the management of the Guarantor; and
Teleradiokompaniya 31st Kanal LLP, a limited liability partnership organized
under the laws of the Republic of Kazakhstan (the “Target”).

 

WHEREAS, the Parties wish to make the amendments to the Purchase Agreement set
forth below;

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
in the Purchase Agreement and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

 


1.                                       WAIVER; AMENDMENT.


 


(A)                                  FOR PURPOSES OF THE CLOSING ON FEBRUARY 29,
2008, THE PURCHASER HEREBY WAIVES THE PROVISIONS OF SECTION 5.1(E) OF THE
PURCHASE AGREEMENT.


 


(B)                                 THE FIFTH SENTENCE OF SECTION 2.5(B) OF THE
PURCHASE AGREEMENT IS HEREBY DELETED AND THE FOLLOWING INSERTED IN LIEU THEREOF:


 

“All shares or participation interests of each Target Subsidiary are (or as of
the date specified in Section 1.6(b) will be held or owned directly by the
Target free and clear of any restrictions on transfer, claims, security
interests, options, warrants, rights, contracts, calls, commitments, equities
and demands.”

 


2.                                       ACTIONS FOLLOWING THE CLOSING.  THE
CURRENT TEXT OF SECTION 1.6 OF THE PURCHASE AGREEMENT IS HEREBY RE-DESIGNATED AS
SUBSECTION “(A)” THEREOF, AND THE FOLLOWING NEW SUBSECTIONS OF SECTION 1.6 ARE
HEREBY INSERTED:


 


“(B)                           AS SOON AS PRACTICABLE FOLLOWING THE CLOSING, AND
IN ANY EVENT NO LATER THAN MARCH 31, 2008, THE WARRANTORS SHALL CAUSE THE
TRANSFER TO THE TARGET OF THE LEGAL, RECORD AND BENEFICIAL OWNERSHIP OF ALL
SHARES OR PARTICIPATION INTERESTS OF EACH TARGET SUBSIDIARY TO BE COMPLETED
(COLLECTIVELY, THE “TRANSFER”).


 


(C)                                  EACH WARRANTOR SHALL USE ITS REASONABLE
BEST EFFORTS TO ENSURE THAT THE TRANSFERS ARE COMPLETED NO LATER THAN MARCH 31,
2008, AS SET OUT ABOVE.”

 

--------------------------------------------------------------------------------



 


3.                                       CONSIDERATION; RETENTION AMOUNT.


 


(A)                                  NOTWITHSTANDING THE PROVISIONS OF
SECTION 1.2(A) OF THE PURCHASE AGREEMENT, THE AMOUNT OF THE CONSIDERATION DUE AT
CLOSING SHALL BE FIFTY-FIVE MILLION U.S. DOLLARS ($55,000,000.00), LESS FIFTY
PERCENT (50%) OF THE AMOUNT OF NET DEBT SHOWN ON THE CLOSING STATEMENT DELIVERED
PURSUANT TO PARAGRAPH 1.2(B) OF THE PURCHASE AGREEMENT.


 


(B)                                 ADDITIONAL CONSIDERATION IN AN AMOUNT EQUAL
TO TEN MILLION U.S. DOLLARS ($10,000,000.00) SHALL BE RETAINED BY THE PURCHASER
PENDING COMPLETION OF THE TRANSFER (THE “RETENTION AMOUNT”).


 


(C)                                  NO LATER THAN TWO (2) BUSINESS DAYS
FOLLOWING THE COMPLETION OF THE TRANSFER, THE WARRANTORS SHALL DELIVER A
CERTIFICATE (THE “CONFIRMATION CERTIFICATE”) TO THE COUNSEL TO PURCHASER
CONFIRMING:


 

(I)                                     THAT THE TRANSFER HAS BEEN COMPLETED;

 

(II)                                  THAT THE REPRESENTATIONS AND WARRANTIES OF
THE WARRANTORS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE AS
THOUGH MADE AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES ARE SPECIFICALLY MADE AS OF A PARTICULAR DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES WILL BE TRUE AND CORRECT AS OF SUCH DATE); AND

 

(III)                               THAT EACH TARGET SUBSIDIARY IS A WHOLLY
OWNED SUBSIDIARY OF THE TARGET AND THAT THE TARGET HAS NO SUBSIDIARIES OTHER
THAN THE TARGET SUBSIDIARIES AND SUBSIDIARIES INDICATED IN SECTION 5.1(E) OF THE
PURCHASE AGREEMENT.

 


(D)                                 WITHIN TWO (2) BUSINESS DAYS OF RECEIPT OF
THE CONFIRMATION CERTIFICATE, THE PURCHASER SHALL PAY (BY WIRE TRANSFER) TO THE
SELLER THE RETENTION AMOUNT, AND SHALL PROVIDE A SWIFT CONFIRMATION NUMBER IN
RESPECT THEREOF.


 


4.                                       SECTION 1.3(A) IS HEREBY AMENDED AS
FOLLOWS:


 

“(a)                            within fifteen (15) calendar days after the
delivery by the Seller to the Purchaser of the Financial Statements pursuant to
Section 4.7, the Purchaser shall prepare and deliver to the Seller a schedule
(the “Post-Closing Statement”) setting forth the final calculation of Net Debt
as of the Closing Date.  An amount equal to fifty percent (50%) of the
difference between the Net Debt set forth on the Post-Closing Statement and the
Net Debt set forth on the Closing Statement, if any, shall be referred to as the
“Adjustment Amount”.”

 

2

--------------------------------------------------------------------------------


 


5.                                       THE FOLLOWING NEW SECTION 1.9 IS HEREBY
INSERTED:


 

“1.9                           Account Details.  All cash payments required
hereunder shall be made to the following accounts (unless otherwise specified in
advance in writing by the intended recipient thereof):

 

If to the Seller:

 

Beneficiary:

Art Media Capital Investment Fund

Account:

103 070 264

Beneficiary Bank:

Kazkommertsbank, Almaty, Kazakhstan

SWIFT:

KZKOKZKX

Correspondent Bank:  

Bank of New York, New York, NY, USA

CORR/ACC:

890-0223-057

SWIFT:

IRVT US 3N

CHIPS:

0001

 

If to the Purchaser:

 

Bank Name:

Wells Fargo Bank, N.A.

Bank Address:

PO Box 63020, San Francisco, CA 94163

Beneficiary Name:

CTC Media, Inc.

Account No:

412-9875944

SWIFT Code:

WFBIUS6S

ABA

121000248”

 


6.                                       SECTION 2.5(C) IS HEREBY AMENDED AS
FOLLOWS:


 

“The Target does not control directly or indirectly or have any direct or
indirect equity participation or similar interest in any corporation,
partnership, limited liability company, joint venture, trust or other business
association or entity other than the Target Subsidiaries and (i) Corporate Fund
“Fund for Support of Independent Journalists of Kazakhstan”, registration number
48410-1910-F-d, registered at 498 Seifullin Avenue, Almaty, Kazakhstan,
(ii) Association of Legal Entities in the Form of Association “National
Association of Teleradiobroadcasters of Kazakhstan”, registration number
37601-1910-OYuL, registered at 76/109 Abai Avenue, Almaty, Kazakhstan, and
(iii) “Turen” Limited Liability Partnership, registration number 42900-1910-TOO,
registered at 498 Seifullin Avenue, Almaty, Kazakhstan.”

 


7.                                       THE FIRST SENTENCE OF SECTION 2.6
(“FINANCIAL STATEMENTS”) IS HEREBY AMENDED AS FOLLOWS:


 

“The Seller will provide to the Purchaser the Financial Statements, including
the balance sheets of each such company dated December 31, 2007 (the “Balance
Sheets”), prior to or on March 31, 2008.”

 

3

--------------------------------------------------------------------------------


 


8.                                       SECTION 2.8 (“UNDISCLOSED LIABILITIES”)
IS HEREBY AMENDED AS FOLLOWS:


 

“2.8                           Undisclosed Liabilities; Working Capital.

 

(a)                                  None of the Target or the Target
Subsidiaries has any material liability (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due), except for liabilities set forth at Section 2.8 and Section 2.15 of
the Disclosure Schedule.

 

(b)                                 The working capital of the Target Group as
of Closing is sufficient to continue to fund the operations of the Target Group
in the Ordinary Course of Business.”

 


9.                                       THE FOLLOWING NEW SECTION 4.7 IS HEREBY
INSERTED:


 

“4.7                           Delivery of Financial Statements.  The Seller
will provide to the Purchaser the Financial Statements  prior to or on March 31,
2008.”

 


10.                                 SECTION 5.1(E) IS HEREBY AMENDED AS FOLLOWS:


 

“Target Subsidiaries.  Each Target Subsidiary shall be a wholly owned Subsidiary
of the Target and the Target shall have no Subsidiaries other than the Target
Subsidiaries and (i) Corporate Fund “Fund for Support of Independent Journalists
of Kazakhstan”, registration number 48410-1910-F-d, registered at 498 Seifullin
Avenue, Almaty, Kazakhstan, (ii) Association of Legal Entities in the Form of
Association “National Association of Teleradiobroadcasters of Kazakhstan”,
registration number 37601-1910-OYuL, registered at 76/109 Abai Avenue, Almaty,
Kazakhstan, and (iii) “Turen” Limited Liability Partnership, registration number
42900-1910-TOO, registered at 498 Seifullin Avenue, Almaty, Kazakhstan.”

 


11.                                 THE HEADING OF THE CURRENT SECTION 6.2 IS
HEREBY RENAMED “SPECIFIC INDEMNITIES”, THE CURRENT TEXT OF SECTION 6.2 IS HEREBY
RE-DESIGNATED AS SUBSECTION “(A)” THEREOF, AND THE FOLLOWING NEW SUBSECTION
(B) OF SECTION 6.2 IS HEREBY INSERTED:


 

“(b)                           Without limiting the generality of the
obligations set forth in Section 6.1, the Warrantors shall specifically
indemnify the Target and the Purchaser against any and all liabilities or claims
of any nature arising out of or in connection with the liquidation, sale or
alienation, whether occurring prior to or following Closing, of any of the
following entities:

 

(i)                                     Corporate Fund “Fund for Support of
Independent Journalists of Kazakhstan”, registration number 48410-1910-F-d,
registered at 498 Seifullin Avenue, Almaty,

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Association of Legal Entities in the
Form of Association “National Association of Teleradiobroadcasters of
Kazakhstan”, registration number 37601-1910-OYuL, registered at 76/109 Abai
Avenue, Almaty,

 

(iii)                               Turen Limited Liability Partnership,
registration number 42900-1910-TOO, located at 498 Seifullin Prospekt, City of
Almaty.

 


12.                                 THE PARTIES HEREBY AGREE THAT PRIOR TO OR ON
MARCH 31, 2008, THE TARGET MUST PROVIDE THE PURCHASER WITH THE DOCUMENTS
CONFIRMING THAT:


 


12.1                           THE TARGET HAS DISPOSED OF ITS SHARES OR
PARTICIPATION INTEREST, OR TERMINATED ITS PARTICIPATION OR MEMBERSHIP, IN
(I) CORPORATE FUND “FUND FOR SUPPORT OF INDEPENDENT JOURNALISTS OF KAZAKHSTAN”,
REGISTRATION NUMBER 48410-1910-F-D, REGISTERED AT 498 SEIFULLIN AVENUE, ALMATY,
KAZAKHSTAN, (II) “TUREN” LIMITED LIABILITY PARTNERSHIP, REGISTRATION NUMBER
42900-1910-TOO, REGISTERED AT 498 SEIFULLIN AVENUE, ALMATY, KAZAKHSTAN, AND
(III) “INTERNATIONAL ACADEMY OF HUMANITIES” LIMITED LIABILITY PARTNERHSIP,
REGISTRATION NUMBER 1829-1910-TOO.


 


13.                                 THE DEFINITION OF “NET DEBT” SET FORTH IN
ARTICLE VIII IS HEREBY AMENDED AS FOLLOWS:


 

““Net Debt” shall mean the sum of (1) short-term and long-term interest bearing
liabilities and repayable financial facilities or borrowings, less cash and cash
equivalents of the Target Group on a consolidated basis, plus (2) the sum of any
material liabilities not set forth at Section 2.8 and Section 2.15 of the
Disclosure Schedule.”

 


14.                                 MISCELLANEOUS.


 


(A)                                  DEFINED TERMS.  CAPITALIZED TERMS USED, BUT
NOT DEFINED, HEREIN HAVE THE RESPECTIVE MEANINGS ASCRIBED TO THEM IN THE
PURCHASE AGREEMENT.


 


(B)                                 ENTIRE AGREEMENT.  THIS AMENDMENT TOGETHER
WITH THE PURCHASE AGREEMENT (INCLUDING THE EXHIBITS AND SCHEDULES THERETO)
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES AND SUPERSEDES ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


 


(C)                                  INCORPORATION BY REFERENCE.  THE PROVISIONS
OF ARTICLE IX OF THE PURCHASE AGREEMENT ARE HEREBY INCORPORATED HEREIN BY
REFERENCE AND SHALL, MUTATIS MUTANDIS, APPLY TO THIS AMENDMENT.


 


(D)                                 RATIFICATION.  THE PURCHASE AGREEMENT
REMAINS IN FULL FORCE AND EFFECT, EXCEPT AS SPECIFICALLY MODIFIED BY THIS
AMENDMENT, AND THE TERMS AND CONDITIONS THEREOF, AS SPECIFICALLY MODIFIED BY
THIS AMENDMENT, ARE HEREBY RATIFIED AND CONFIRMED.


 

*****

 

5

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AMENDMENT AS OF THE DATE
FIRST ABOVE WRITTEN.


 

PURCHASER: CTC MEDIA, INC.

 

 

 

By:

/s/ Viacheslav Sinadski

 

 

Name:

Viacheslav Sinadski

 

Title:

Attorney-in-Fact and Authorized Signatory

 

SELLER:  “ART MEDIA CAPITAL” CLOSED UNIT INVESTMENT FUND OF RISK INVESTMENTS
UNDER THE MANAGEMENT OF KAZKOMMERTS SECURITIES JSC

 

 

 

By:

/s/ Talgat Kamarov

 

 

Talgat Kamarov

 

Managing Director

 

 

 

HOLDER:  “VERNYE INVESTITSYI” CLOSED UNIT INVESTMENT FUND OF RISK INVESTMENTS
UNDER THE MANAGEMENT OF VERNY CAPITAL JSC

 

 

By:

/s/ Talgat Abdukhalikov

 

 

Talgat Abdukhalikov

 

Chairman of the Board

 

 

 

GUARANTOR:  VERNY CAPITAL JSC

 

 

By:

/s/ Talgat Abdukhalikov

 

 

Talgat Abdukhalikov

 

Chairman of the Board

 

 

 

TARGET: TELERADIOKOMPANIYA 31ST KANAL LLP

 

 

 

By:

/s/ Nurzhan Mukhamejanova

 

 

Nurzhan Mukhamejanova

 

Executive Director

 

6

--------------------------------------------------------------------------------

 

 
